Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The recitations of the specific features of an adjustment assembly for use in a vehicle in claim 1 including especially the construction of at least one ultrasonic receiver non-visibly provided in a region of a through opening defined by the adjustable part is not taught nor is fairly suggested by the prior art of record.
The recitations of the specific features of a method of detecting an obstacle in an adjustment path of an adjustable part provided on a vehicle and configured to be adjusted along an adjustment path between a completely closed position and a maximally open position wherein when the adjustable part is in the completely closed position, the adjustable part closes a body opening and when the adjustable part is in a maximally open position with respect to the vehicle the body opening is accessible in claim 16 including especially the construction of receiving the ultrasonic waves via at least one ultrasonic receiver non-visibly provided on the adjustable part is not taught nor is fairly suggested by the prior art of record.


The recitations of the specific features of an adjustment assembly for use in a vehicle in claim 19 including especially the construction of at least a portion of the adjustable part defines an opening extending between the outer side and the inner side and an ultrasonic receiver disposed on the inner side of the adjustable part and configured to receive the ultrasonic waves reflected from the obstacle through the opening is not taught nor is fairly suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612